Citation Nr: 1104774	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral foot disorder.

2.  Entitlement to service connection for a sinus disorder, to 
include as secondary to the residuals of a nasal fracture.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1976 to November 
1979 and from March 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veteran Affairs (VA) Regional Office in Roanoke, Virginia.  
During the pendency of this appeal, the Veteran's claims file was 
transferred to the Regional Office in Winston-Salem, North 
Carolina (RO).

The appeal is to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In August 2000, the RO denied the Veteran's claim of 
entitlement to service connection for a bilateral foot disorder.  
Although provided notice of this decision, the Veteran did not 
perfect an appeal thereof.

2.  Evidence associated with the claims file since the unappealed 
August 2000 rating decision is new and material, as it raises a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been submitted since the unappealed 
August 2000 rating decision, and the Veteran's claim of 
entitlement to service connection for a bilateral foot disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Without deciding whether the 
notice and development requirements of VCAA have been satisfied 
in the present case, the Board is not precluded from adjudicating 
the claim of whether new and material evidence has been submitted 
to reopen the Veteran's claim of entitlement to service 
connection for a bilateral foot disorder because the claim is 
reopened.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from October 1976 
to November 1979 and from March 1981 to March 1983.  In March 
1994, the Veteran submitted a claim of entitlement to service 
connection for a bilateral foot disorder; the claim was denied 
that same month.  The Veteran submitted a notice of disagreement 
with the March 1994 denial.  In a January 1996 statement of the 
case, the denial of the Veteran's claim was continued; he did not 
perfect an appeal.  

In January 2000, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a bilateral foot 
disorder.  In March 2000, the RO requested the Veteran to submit 
or identify records in support of his claim.  Ultimately, no 
additional evidence was received and the claim was denied in 
August 2000.  


In February 2005, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a bilateral foot 
disorder, which was denied in February 2006.  After he perfected 
an appeal, the claim was certified to the Board for appellate 
review.

The RO denied the Veteran's initial service connection claim for 
a bilateral foot disorder in February 1994.  The only evidence of 
record at the time of that rating decision was the Veteran's 
service treatment records.  Likewise, in January 2000, the 
Veteran submitted a claim to reopen the issue of entitlement to 
service connection for a bilateral foot disorder, which was 
denied in August 2000.  He did not submit any additional evidence 
in support of his claim to reopen and, thus, the only evidence of 
record were his service treatment records.

The Veteran service treatment records demonstrated that in March 
1978, he was referred for podiatry consultation with respect to 
complaints of left great toe pain.  The provisional diagnosis was 
left great toe pain with increased deviation.  In February 1979, 
the Veteran was referred for an orthopedic evaluation.  A 
physical examination demonstrated a left hallux valgus with pain 
in the metocarpophalangeal joint.  The impression was 
metocarpophalangeal joint arthritis, "wear and tear."  The 
Veteran also complained of left great toe pain in June 1982.  

The Veteran's service treatment record demonstrated that in 
November 1976, he complained of a 2-week history of a sore right 
foot; the impression was ligament strain.

The Veteran's initial service-connection claim was denied in 
March 1994 because the evidence of record did not demonstrate a 
chronic inservice disorder.  The Veteran did not submit any 
additional evidence in support of his claim to reopen and, thus, 
it was denied in August 2000.  Although he received notice of the 
August 2000 denial and notice of his appellate rights, the 
Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) 
(2010).  Accordingly, the August 2000 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2010).  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).  The determination of whether 
newly submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of the 
question of what is new and material evidence, rather than a 
separate determination to be made after VA has found that 
evidence is new and material.  See Shade v. Shinseki, 2010 WL 
4300776 at 7 (Ct. Vet. App. Nov. 2, 2010).  If a claim is 
reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the August 2000 
rating decision is the last final disallowance, the Board must 
review all of the evidence submitted since then to determine 
whether the Veteran's claim for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. 
App. at 282-83.  

To reopen his claim, the Veteran submitted VA treatment reports 
that demonstrated complaints of and treatment for bilateral heel 
pain; bilateral bunions; bilateral great toe pain; and arthritic 
changes to his bilateral first metocarpophalangeal joints.  
Further, the Veteran submitted statements and testified at the 
November 2010 Board hearing that he had experienced symptoms of a 
bilateral foot disorder since his active duty service.  The Board 
finds that the Veteran's statements and testimony are both new 
and material evidence sufficient to reopen his claim of 
entitlement to service connection for a bilateral foot disorder.  
Id.  His statements and testimony are new because it was not 
previously submitted to VA for consideration.  Further, his 
statement and testimony are material because it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the Veteran's claim was denied in March 1994 and 
August 2000 because the RO determined that the Veteran's service 
treatment records did not demonstrate a chronic bilateral foot 
disorder during his active service.  Generally, when the fact of 
chronicity inservice is not adequately supported, then a showing 
of continuity after service separation or discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2010).  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  Id.  At the time of the March 
1994 and August 2000 rating decisions, the Veteran had not 
asserted that he experienced symptoms of a bilateral foot 
disorder since his active service discharge.  The Board finds 
that the Veteran's statements and testimony are competent 
evidence as to the ongoing presence of observable symptoms, such 
bilateral foot pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  Moreover, in determining whether evidence is 
new and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, 
for purposes of reopening the Veteran's claim, his lay statement 
and testimony serve as competent and credible evidence to reopen 
his claim as to experiencing a continuity of bilateral foot 
symptoms after his active duty service.  Justus, 3 Vet. App. at 
513; Buchanan, 451 F.3d at 1337.  Consequently, the Veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a bilateral foot 
disorder.  In determining that the evidence submitted since the 
August 2000 rating decision was both new and material, the Board 
took cognizance of whether the evidence could, if the claim was 
reopened, reasonably result in the substantiation of the claim 
with VA's assistance.  Shade, 2010 WL 4300776 at 7.  


ORDER

New and material evidence having been submitted, the appeal to 
reopen the Veteran's claim of entitlement to service connection 
for a bilateral foot disorder is reopened.


REMAND

Generally, a VA examination is necessary prior to final 
adjudication of a claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
veteran qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A.  Bilateral Foot Disorder

As determined above, the Veteran's statements and testimony are 
competent evidence regarding persistent or recurrent symptoms of 
a bilateral foot disorder since his active service discharge.  
Buchanan, 451 F.3d at 1337.  The Veteran's service treatment 
records demonstrated complaints of and treatment for left and 
right foot symptoms.  The Board finds that there is an indication 
that the Veteran's current bilateral foot symptoms and/or 
disorders may be related to his active duty service, but that 
there is insufficient competent evidence to make a determination 
on the claim.  As such, the Board finds that a remand is 
warranted in order to afford the Veteran a VA examination.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 
Vet. App. at 83.  

B.  Sinus Disorder

The Veteran's service treatment records demonstrated a diagnosis 
of left nasal fracture in December 1978.  In April 1981, the 
Veteran complained of a runny nose, itchy eyes, and difficulty 
breathing; the assessment was allergies of unknown origin.  In 
March 1982, the Veteran was noted as having a history of hay 
fever.  In December 1982, the Veteran complained of sinus 
congestion; the diagnosis was "flu syndrome."

A review of the post-service evidence of record demonstrated an 
October 1998 diagnosis of allergic rhinitis.  Further, after a 
December 2004 radiological examination, the diagnosis was chronic 
sinusitis involving the frontal, ethmoid, and maxillary sinuses, 
and possible mucosal changes in the sphenoid sinus.

In February 2005, the Veteran submitted a claim of entitlement to 
service connection for a sinus disorder, to include as secondary 
to the residuals of a nasal fracture.  After the Veteran's claim 
was denied in February 2006, he perfected an appeal; the claim 
has been certified to the Board for appellate review.

In August 2007, the Veteran submitted a claim of entitlement to 
service connection for the residuals of a nasal fracture.  In 
September 2008, service connection was granted for the residuals 
of a nasal fracture and a noncompensable rating was assigned 
thereto, effective August 6, 2007.

The Veteran's claims file thus included competent evidence of a 
current sinus disorder and evidence establishing an inservice 
nasal injury.  Further, the Board finds that there is an 
indication that the Veteran's current sinus disorder may be 
associated with the inservice left nasal fracture or otherwise 
related to his active duty service; however, there is 
insufficient competent medical evidence of record to make a 
decision on the claim.  Id.  Specifically, the evidence of record 
did not include a competent opinion as to the etiological 
relationship, if any, between the Veteran's current sinus 
condition and the inservice nasal fracture or his active duty 
service.  Consequently, the Board finds that a remand is 
warranted in order to afford the Veteran a VA examination.

C.  Gastrointestinal Disorder

On October 1, 1979, the Veteran underwent a clinical examination 
pursuant to his discharge from his first period of active duty 
service.  This examination did not reveal any clinical 
abnormalities.  On October 9, 1979, the Veteran complained of a 
3-week history of abdominal pain and coughing up "bright red" 
blood.  A contemporaneous radiological examination of his chest 
was within normal limits.  The examiner noted that the Veteran 
had recently undergone a discharge examination and that the 
examiner conducting the discharge examination related the 
Veteran's "symptoms" to "HM."  The treatment report did not 
expound upon the meaning of "HM," and the discharge examination 
report was extremely difficult to read.  The Veteran was 
scheduled to be re-evaluated the night of October 9, 1979, but 
there was no evidence that this re-evaluation occurred.  On 
October 15 and 17, 1979, the Veteran complained of epigastric 
pain following meals and reported coughing up blood.  The 
assessment was hemoptysis of unknown etiology, possibly from 
fractured nose.  On October 30, 1979, the Veteran complained of 
and was treated for coughing up blood and epigastric pain.  After 
a physical examination that revealed no abnormalities, he was 
deemed physically qualified for release from active duty.

The post-service evidence of record demonstrated current 
gastrointestinal diagnoses, including diverticulosis, 
gastrointestinal bleed, gastroesophageal reflux disease, and 
arteriovenous malformations.

In February 2005, the Veteran submitted a claim of entitlement to 
a gastrointestinal disorder, which was denied in February 2006.  
After the Veteran perfected an appeal, the claim was certified to 
the Board for appellate review.

Based on a longitudinal review of the Veteran's claims file, the 
Board finds that there is competent evidence of a current 
gastrointestinal disorder and evidence demonstrating an inservice 
gastrointestinal symptoms and/or disorder.  Further, there is an 
indication that the Veteran's inservice complaints and symptoms 
may be related to his current gastrointestinal disorders, but 
that the evidence of record is insufficient to make a decision on 
the claim.  Specifically, there is no evidence addressing the 
etiological relationship, if any, between the Veteran's current 
gastrointestinal disorders and his inservice complaints.  
Consequently, the Board finds that remanding this claim is 
warranted in order to afford the Veteran a VA examination.  Id.

Additionally, during a November 2010 Board hearing, the Veteran 
claimed that he was scheduled to undergo an endoscopic 
examination.  Records associated with this examination have not 
been associated with the Veteran's claims file.  Upon remand, the 
RO must undertake efforts to obtain such records.

D.  Psychiatric Disorder

On September 27, 1975, the Veteran was rushed to the emergency 
room eight hours after taking an unknown quantity of "sleeping 
pills."  The Veteran was alert and there were no abnormal 
findings based on a physical examination.  Further, a 
neurological examination was normal.  It was determined that this 
was not a suicide attempt and, because his vital signs were 
normal, he was discharge without treatment; the factors 
considered in concluding that this was not a suicide attempt were 
not provided.

Upon entering active duty service, the Veteran was required to 
obtain an opinion from the treating medical professional as to 
the September 1975 hospitalization.  After articulating the 
circumstances described above, the medical professional opined 
that there were no medical limitations with respect to the 
Veteran's entry into active duty service.  The Veteran's October 
1976 entrance examination did not reveal any clinical 
abnormalities.

In May 1979, the Veteran requested to be evaluated by of 
psychiatrist "for personal reasons," but did not further 
elaborate.  The Veteran's service treatment records did not 
demonstrate that any such evaluation was conducted.  
Additionally, in October 1981, during his second period of active 
service, the Veteran endorsed "moderate" alcohol consumption.

The post-service evidence of record demonstrated psychiatric 
diagnoses, including depression, not otherwise specified, with 
psychotic features; anxiety disorder, not otherwise specified; 
personality disorder, not otherwise specified; dysthymia; 
substance abuse anxiety disorder; and "resolving" depression.  
The post-service evidence of record also demonstrated that the 
Veteran abused cocaine beginning sometime in 1992, and that he 
abused alcohol.  Additionally, during the November 2010 Board 
hearing, the Veteran testified that he was able to control his 
alcohol consumption throughout his first period of active 
service, but that he was unable to do so during his second 
period.  He further asserted that a psychiatric disorder pre-
existed his first period of active duty service and was 
aggravated thereby.

The Board finds that there is competent evidence of a current 
psychiatric disorder, and evidence that evidence establishing 
that the Veteran experienced inservice symptoms of a psychiatric 
disorder.  The Board also finds that there is an indication that 
the Veteran's current psychiatric disorders may be associated 
with his inservice symptoms, but there is insufficient competent 
evidence to make a decision on the claim.  Specifically, there 
evidence of record did not include a competent opinion as to the 
etiological relationship, if any, between the Veteran's current 
psychiatric disorder(s) and his inservice symptoms or his active 
duty service in general.  As such, a remand is warranted in order 
to afford the Veteran a VA examination.  Id.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
request that he submit or identify evidence 
relevant in support of the claims remanded 
herein.  Specifically, the RO must request 
that the Veteran submit or identify records 
associated with the endoscopic examination 
that occurred after the November 2010 Board 
examination.  If, after making reasonable 
efforts to obtain this information the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the information the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain that 
information; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that the Veteran is ultimately 
responsible for providing information.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
presence of a bilateral foot disorder and, if 
any present, the severity and etiology 
thereof.  Specifically, the examiner must 
opine as to whether any found bilateral foot 
disorder is related to the Veteran's 
inservice symptoms or is otherwise related to 
the Veteran's active duty service.  The 
Veteran's claims file must be made available 
to and contemporaneously reviewed by the 
examiner.  All indicated tests and studies 
must be accomplished.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot render an opinion without 
resorting to mere speculation, the examiner 
must thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The Veteran must be afforded the 
appropriate VA examination to determine the 
presence of a sinus disorder and, if any 
present, the examiner must also determine the 
severity and etiology thereof.  Specifically, 
the examiner must opine as to whether any 
found sinus disorder is due to or aggravated 
by the Veteran's service-connected residuals 
of a nasal fracture or is otherwise related 
to his active duty service.  The Veteran's 
claims file must be made available to and 
contemporaneously reviewed by the examiner.  
All indicated tests and studies must be 
accomplished.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  The Veteran must be afforded the 
appropriate VA examination to determine the 
presence of a gastrointestinal disorder and, 
if any present, the severity and etiology 
thereof.  Specifically, the examiner must 
opine as to whether any found 
gastrointestinal disorder is related to the 
Veteran's inservice symptoms or is otherwise 
related to the Veteran's active duty service.  
The examiner must also opine as to whether 
any found gastrointestinal disorder is due to 
or aggravated by any medications prescribed 
to treat a service-connected disability.  The 
Veteran's claims file must be made available 
to and contemporaneously reviewed by the 
examiner.  All indicated tests and studies 
must be accomplished.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot render an opinion without 
resorting to mere speculation, the examiner 
must thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

5.  The Veteran must be afforded the 
appropriate VA examination to determine the 
presence of a psychiatric disorder and, if 
any present, the severity and etiology 
thereof.  Specifically, the examiner must 
opine as to whether any found psychiatric 
disorder pre-existed the Veteran's active 
duty service and was aggravated therein.  The 
examiner must also opine as to whether any 
current psychiatric disorder was incurred in 
or due to the Veteran's active duty service.  
The Veteran's claims file must be made 
available to and contemporaneously reviewed 
by the examiner.  All indicated tests and 
studies must be accomplished.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot render an opinion 
without resorting to mere speculation, the 
examiner must thoroughly explain why an 
opinion would require speculation.  The 
report prepared must be typed.

6.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for an examination, documentation must be 
obtained that shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated, to include 
consideration of the evidence submitted since 
the October 2008 supplemental statement of 
the case.  If the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


